Financial Investors Trust 1290 Broadway, Suite 1100 Denver, Colorado 80203 March 3, 2017 Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Financial Investors Trust (the Trust) File Nos. 33-72424, 811-8194 Post-Effective Amendment No. 186 Dear Sir/Madam: Transmitted herewith pursuant to Rule 497(j) under the Securities Act of 1933, as amended, is certification that the final Prospectus and Statement of Additional Information with respect to the above-referenced Trust, effective February 28, 2017, does not differ from that filed electronically via EDGAR with Post-Effective Amendment No. 186 on February 28, 2017. The SEC Staff is requested to address any comments on this filing to me at (720) 917-0785. Sincerely, /s/ Karen S. Gilomen Karen S. Gilomen Secretary Enclosure cc: Peter H. Schwartz, Esq. Davis Graham & Stubbs LLP
